 Earle M. Jorgensen Company and United Steelwork-ers of America, AFL-CIO. Case 23-CA-7474August 13. 1979DECISION AND ORD)EREARLE M. JORGENSEN (OMPANYhe granted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:BY MtNMBIERS JENKINS, Mt RPIIY, ANI) TR LISI)AI.LRuling on the Motion for Summary JudgmentUpon a charge filed on April 6. 1979, by UnitedSteelworkers of America, AFL-CIO, herein calledthe Union, and duly served on Earle M. JorgensenCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 23. issued a com-plaint on April 18, 1979, against Respondent. allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 8, 1979,following a Board election in Case 23-RC-4663.' theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:2and that, commencingon or about March 23, 1979, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so, andto provide the Union with certain requested informa-tion for purposes of collective bargaining. On April30, 1979, Respondent filed its answer, and on May 18,1979, its amended answer, to the complaint admittingin part and denying in part the allegations in the com-plaint.On May 25, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 6, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should not'240 NI.RB 1296.Official notice Is taken of the record in the representation proceeding.Case 23 RC 4663. as the term "record" is defined in Secs 10268 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeL.TV Electrorsvytem. Inc. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co, 167 NLRB 151 (1967). enfd. 415 F.2d 26(Sth Cir. 19691; Intertype Co v. Penello. 269 F. Supp. 573 (D.C.Va. 1967);Follett Corp, 164 NLRB 378 (196%7. enfd. 397 F.2d 91 (7th Cir 1968): Sec.9(d) of the NLRA, as amended.In its answer and amended answer to the com-plaint, and in its reply to the General Counsel's Mo-tion for Summary Judgment and to the Notice ToShow Cause, Respondent admits its refusal to bargainbut denies that it thereby violated Section 8(a)(5) and( l ) of the Act. Respondent's answer and amended an-swer contend, inter alia., that the Board's certificationof the Union is invalid because the six votes cast bythe working foremen and general working foremenhave not been counted and these votes are sufficientin number to affect the results of the election. Re-spondent argues that these individuals are membersof the appropriate bargaining unit and not supervi-sors as defined by the Act. Respondent further con-tends that the certification is invalid because of errorsof fact and law contained in the Decision and Certifi-cation of Representation in Case 23-RC-4663. whichsustains challenges to the six uncounted votes. Re-spondent's reply to the General Counsel's Motion forSummary Judgment and the Board's Notice To ShowCause basically makes the same arguments, contend-ing, inter alia, that the Board has mistakenly con-cluded that the six challenged foremen direct work intheir bays, have the authority to issue certain repri-mands, and play an important role in handling andresolving grievances on behalf of Respondent.Counsel for the General Counsel argues that Re-spondent's contentions are without merit as they raiseissues which were presented to and decided by theBoard in the underlying representation case.A review of the record herein, including the recordin Case 23-RC-4663, shows the following: On May24, 1978, the Union filed a petition for an electionseeking to determine if the production and mainte-nance employees employed at Respondent's Houston,Texas, facility desired to be represented by theUnion. A Stipulation for Certification Upon ConsentElection was entered into by the parties and approvedby the Acting Regional Director tfor Region 23 onJune 13, 1978.On July 27, 1978, an election by secret ballot wasconducted under the direction and supervision of theRegional Director among the employees in the bar-244 NLRB No. 14139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining unit set forth in the stipulation.3Six voteswere challenged by the Union on the ground that theindividuals were supervisors. The challenged ballotswere sufficient in number to affect the results of theelection. Pursuant to an order and notice of hearingissued by the Regional Director, a hearing was heldbefore Hearing Officer Larry D. Smith on September5 and 14, 1978. The Hearing Officer's report and rec-ommendation on challenged ballots found that thechallenged voters were not supervisors under the Act.Thereafter, the Union filed timely exceptions to thosefindings and recommendations. On March 8, 1979,the Board issued a Decision and Certification of Rep-resentative (240 NLRB No. 186) which, reversing theHearing Officer, found that the foremen were supervi-sors and therefore were ineligible to vote. Since therevised tally showed that the Union had received amajority of the votes cast, the Board certified it as theexclusive representative of the employees in the unit.As alleged in the complaint and admitted by Re-spondent, commencing on or about March 16, 1979,the Union requested, and is continuing to request,that Respondent provide it with information concern-ing the employees in the unit, including:I. A list showing the names of all bargainingunit employees, their departments, their job clas-sifications, their date of hire, and their currentrate of pay.2. Respondent's rates of pay for all job classi-fications, including trainee rates if any, the rateprogression schedule if any, job evaluation plansif any, incentive plans if any, and its practiceswith respect to overtime pay, report-in pay, call-in pay, and shift differential.3. A list of any and all fringe benefits such aspaid vacations, paid holidays, break time, fu-neral leave, military leave, jury and witness pay,and any other employee benefits in effect as ofthis date.4. A copy of any insurance plan, pensionplan, and any other employee benefit plan orprogram now in effect.5. A copy of any company rules that employ-ees are required to follow including any predeter-mined disciplinary penalties for their violations.Also, as alleged in the complaint and admitted byRespondent, since on or about March 23, 1979, Re-spondent has refused, and continues to refuse, to pro-vide this information to the Union and to recognize,meet, and bargain collectively with the Union as the3 Included: All production and maintenance employees employed byEarle M. Jorgensen at its facility located at 5311 Clinton Drive. Houston.Texas.Excluded: All office clerical employees, guards, and supersisors asdefined by the Act.exclusive collective-bargaining representative of Re-spondent's employees in the unit described above.The issues which Respondent seeks to raise at thistime were raised and decided by the Board in theunderlying representation proceeding. As noted, theBoard found that Respondent's argument that the sixforemen were appropriate members of the bargainingunit and not supervisors was without merit. It thusappears that Respondent is attempting to raise issueswhich were specifically considered and resolved bythe Board in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA('CT1. THE BUSINESS OF [HE RESPONI)EN]Respondent is a Delaware corporation5with an of-fice and place of business at 5311 Clinton Drive,Houston, Texas, where it is engaged in the distribu-tion of metal products. During the past 12 months, arepresentative period, Respondent purchased goodsand materials from firms located outside the State ofTexas valued in excess of $50,000, which goods andmaterials were shipped from points outside the Stateof Texas directly to Respondent at Houston, Texas.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will'See Pittsburgh Plate Glass Co .VL.R B. 313 I[S. 146. 62 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(cjThe complaint mistakenly stated that Respondent was a (Calilfornia cor-poration. Respondent denied this in its answer and amended answer. andclarified this point in a letter to the Regional Director of Region 23 datedMay 15. 1979.140 EARLE M. JORGENSEN COMPANYeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR OR(iANIZAII)ON INVOILVE)United Steelworkers of America, AFL CIO, is alabor organization within the meaning of Section 2(5)of the Act.Accordingly, we find that Respondent has, sinceMarch 23, 1979, and at all times thereafter. refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and to furnish it with certain specified informa-tion necessary for purposes of collective bargaining,and that, by such refusal. Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.III. TIHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its facility located at5311 Clinton Drive, Houston, Texas: but exclud-ing all office clerical employees, professional em-ployees, guards and supervisors as defined by theAct.2. The certificationOn July 27, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 23, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on March 8, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 16, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit by furnishing it withcertain information concerning the employees in theunit, such information being necessary for purposesof collective bargaining. Commencing on or aboutMarch 23, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit and to furnish it with theinformation requested for purposes of collective bar-gaining.IV. I 1 FFF(T Of 11fil UN FAIR ABO()R PRA II( ISUPON (()MMlR('lThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1. above, have a close. intimate,and substantial relationship to trade. traffic. and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.X. ItHF RMlil)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and furnish it with information re-quested for purposes of collective bargaining: and, ifan understanding is reached. embody such under-standing in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bvlaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultr Comnpan, Inc., 136 NLRB785 (1962): Commerce Companv d/h/a Lanar Hotel,140 NLRB 226. 229 (1962). enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnet ('on-struction Company, 149 NLRB 1419, 1421 (1961).enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(I.USIONS ()F LAW1. Earle M. Jorgensen Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.141 I)I('ISIONS OF NATIONAL LABOR RELATIONS BOARD2. United Steelworkers of America. AFL-CIO. is alabor organization within the meaning of Section 2(5)of the Act.3. All production and maintenance employees em-ployed by Respondent at its facility located at 5311Clinton Drive, Houston, Texas, but excluding all of-fice clerical employees, professional employees,guards and supervisors as defined by the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since March 8, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about March 23, 1979. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all of the employees of Re-spondent in the appropriate unit, and to furnish itwith certain information concerning the employees inthe unit, such information being necessary for pur-poses of collective bargaining, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( ) of the Act.7. The aforesaid are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, EarleM. Jorgensen Company, Houston, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Steelworkers ofAmerica, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appropri-ate unit:All production and maintenance employees em-ployed by Respondent at its facility located at5311 Clinton Drive, Houston, Texas; but exclud-ing all office clerical employees. professional em-ployees. guards and supervisors as defined by theAct.lb) Refusing to furnish information requested bythe Union for purposes of' collective bargaining andrelating to such matters as the names of all bargain-ing unit employees, rates of pay. employee benefits.and other terms and conditions of employment.(c) In any like or related manner interfering with.restraining, or coercing employees in the exercise of,the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of' the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request. furnish the above-named labororganization with information necessary for purposesof collective bargaining and relating to such mattersas the names of all bargaining unit employees. ratesof pay, employee benefits. and other terms and condi-tions of employment.(c) Post at its Houston. Texas. facility copies of theattached notice marked "Appendix."'Copies of saidnotice, on forms provided by the Regional Directorfor Region 23, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof; and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced. or covered by any othermaterial.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.In the event that his Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notlce reading "Posted h Order ot theNational t.ahor Relations Board" shall read "Posted Pursuant to I Judgmentof the United States Court of Appeals Enflrcing an Order of the Nalionall.ahor Relations Board."APPENDIXNOII('E Fot EMPo()YIySPOSI!I) BY ORI)FR ()O: 111NAI'I()NAI. LABI()R RI.AII()ONS BOARDAn Agency of the United States GovernmentWt W.l NO1 refuse to bargain collectivelyconcerning rates of pay. wages, hours, and other142 EARLE M. JORGENSEN COMPANYterms and conditions of employment withUnited Steelworkers of America, AFL CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILl. NOT refuse to furnish information re-quested by the Union for purposes of collectivebargaining and relating to such matters as thenames of all bargaining unit employees, rates ofpay, employee benefits, and other terms and con-ditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wHll., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment and, if an understanding is reached.embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by Respondent at its facility locatedat 5311 Clinton Drive. Houston, Texas: butexcluding all office clerical emplosees. profes-sional employees, guards and supervisors asdefined by the Act.EARi 1 M. JOR(iENSEN Co()MIANY143